DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s election filed on 9/26/22.

Election/Restrictions
Applicant’s election without traverse of species 2a in the reply filed on 9/26/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 9 require the following:

    PNG
    media_image1.png
    138
    573
    media_image1.png
    Greyscale

Claim 17 requires the same, but instead it comprises a cam member or teardrop, it comprises a push button.
At the instant, the claim is indefinite.
First, the claim is drawn to a barrier for a door that comprises a lock rod (300), a pivot lever (400) and a cam member or teardrop (902).
At the instant, it is unclear how these elements claimed can perform a barrier function. Just by saying is for a door, it does not define how it will create a barrier. Without specify that the lock rod is configured to be positioned in an engaged position, against the floor, the device as claimed is not capable of performing any barrier function. Correction is required.

Second, the device is drawn to a barrier apparatus. However, the cam member is not part of the apparatus. The claimed cam member is element (902), which is part of a key (900). Therefore, in order to continue with the examination, a very broad interpretation will be given.

Third, with respect to the cam member or the push button, the claim just mentions that it will move the pivot lever in order to remove the tip of the pivot lever from the groove on the lock rod. So?
As described, the lock rod, after the tip is removed from the groove, a spring will automatically slide the lock rod away from the floor, allowing the user to remove the barrier from outside the door. Therefore, in order to continue with the examination, a very broad interpretation will be given.

Claims 2 and 10 requires that the apparatus further comprises a button to engage the pivot lever. However, claims 1 and 9 already require a cam to engage and move the pivot lever. Claim 18 requires a cam member to engage the pivot lever. However, claim 17 already requires a button.
At the instant, the limitation is indefinite. 
It appears that the intention is to claim two different ways to engage and operate the pivot lever, wherein the 1st one is the cam engaging a portion of the pivot lever and a 2nd one which is the button, engaging another portion of the pivot lever. 
Therefore, in order to continue with the examination, the claims 2, 10 and 18 will be interpreted as mentioned above, “two different ways to engage and operate the pivot lever, wherein the 1st one is the cam member inserted from the outside of the door to engage a portion of the pivot lever and a 2nd way which is the button from inside the room, engaging another portion of the pivot lever”. Correction is required.

Claims 4, 5, 12 and 13, same as to claims 2, 10, and 18, requires a wire to move the pivot lever. With the same interpretation, the claims will be examined a wire to provide an additional way to pivot the lever. Correction is required.
Furthermore, the claims 
Claims 4, 5, 12, and 13, requires the wire member been moved to operate the pivot lever. At the instant, the limitation is indefinite since the wire member does not move by itself, and the claim fails to provide how is moved. Correction is required.
  
Specification
The specification is objected to because of the following informalities: 
Paragraph 34, change “grooves 306” to -grooves 309-.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-9, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 414,495 to Conn et al (Conn) in view of US Pat No 4,617,810 to Fish et al (Fish) and US Pat Application Publication No 20210017796 to Bergman.

    PNG
    media_image2.png
    665
    1267
    media_image2.png
    Greyscale

Conn discloses a barrier apparatus for a door, that comprises a control box (C), a vertically slidable lock rod (E) having a plurality of grooves (b) disposed longitudinally thereon, and a pivot lever (D) having a locking tip being engageable with the grooves.

Conn fails to disclose a cam or teardrop shape member configured to engage the pivot lever and move the tip away from the grooves on the lock rod when operated from the outside of the door. Conn discloses that the pivot lever comprises a manual operating end (a) from the inside of the door.

    PNG
    media_image3.png
    833
    744
    media_image3.png
    Greyscale

Bergman teaches that it is well known in the art to provide a key (003) to operate a lever (104) from the outside of the door, in order to allow movement of a lock rod (100).



    PNG
    media_image4.png
    594
    920
    media_image4.png
    Greyscale

Fish teaches that it is well known in the art to provide a key (13) having an end defining a cam or teardrop shaped member (21) configured to be rotated to engage and move a pivot lever (4), so as to move a tip (19) on the lever away from grooves (3) on a lock rod (1).

    PNG
    media_image5.png
    695
    1389
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device described by Conn with a key having an acting member, as taught by Bergman, in order to operate the apparatus from the outside of the door. 
Also, it would have been obvious to provide a cam member or teardrop shaped member as the acting member, as taught by Fish, in order to engage and move the tip away from the grooves. 

Claim(s) 2, 3, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 414,495 to Conn et al (Conn) in view of US Pat No 4,617,810 to Fish et al (Fish), US Pat Application Publication No 20210017796 to Bergman and further in view of US Pat No 426,765 to Brunhoff and US Pat No 1,185,422 to Mammelli.
Conn, as modified by Fish and Bergman, fails to disclose that the apparatus further comprises a button to engage and move the pivot lever. Conn discloses that the pivot lever comprises an end outside the control box that the user will operate.

    PNG
    media_image6.png
    430
    577
    media_image6.png
    Greyscale

Brunhoff teaches also that it is well known in the art to provide a button (F) configured to move a pivot lever (d), wherein the button is discreetly mounted so as to not extend outside. The button is biased by means of a coil spring.

    PNG
    media_image7.png
    522
    572
    media_image7.png
    Greyscale

Mammelli teaches that it is well known in the art to provide a resilient button (35) having a distal end configured to engage and move a pivot lever (31) and disengage a tip of the lever from a groove.

    PNG
    media_image8.png
    726
    589
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device described by Conn, as modified by Fish and Bergman, with a button, as taught by Mammelli, being provided as to not extend outside, as taught by Brufford, in order to use a discrete manual way to operate the lever.

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 414,495 to Conn et al (Conn) in view of US Pat No 4,617,810 to Fish et al (Fish), US Pat Application Publication No 20210017796 to Bergman, US Pat No 426,765 to Brunhoff, US Pat No 1,185,422 to Mammelli and further in view of US Pat No 3,111,340 to Spencer.
Conn, as modified by Fish, Bergman, Brunhoff and Mammelli, fails to disclose a wire member connected to the pivot lever to move it.

    PNG
    media_image9.png
    742
    1396
    media_image9.png
    Greyscale

Spencer teaches that it is well known in the art to provide a wire member (25) connected to a door knob (70, 71) and to a pivot lever (52) to move a lock rod (40).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device described by Conn, as modified by Fish, Bergman, Mammelli, and Brufford, with a wire member, as taught by Spender, in order to remotely operate the pivot lever. 
Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 414,495 to Conn et al (Conn) in view of US Pat No 4,617,810 to Fish et al (Fish), US Pat Application Publication No 20210017796 to Bergman and further in view of US Pat No 3,111,340 to Spencer.
Conn, as modified by Fish and Bergman, fails to disclose a wire member connected to the pivot lever to move it.

Spencer teaches that it is well known in the art to provide a wire member (25) connected to a door knob (70, 71) and to a pivot lever (52) to move a lock rod (40).

    PNG
    media_image10.png
    782
    735
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device described by Conn, as modified by Fish and Bergman, with a wire member, as taught by Spender, in order to remotely operate the pivot lever. 

Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 414,495 to Conn et al (Conn) in view of US Pat No 426,765 to Brunhoff and US Pat No 1,185,422 to Mammelli.
Conn fails to disclose that the apparatus further comprises a button to engage and move the pivot lever. Conn discloses that the pivot lever comprises an end outside the control box that the user will operate. 

Brunhoff teaches also that it is well known in the art to provide a button (F) configured to move a pivot lever (d), wherein the button is discreetly mounted so as to not extend outside. The button is biased by means of a coil spring.

Mammelli teaches that it is well known in the art to provide a resilient button (35) having a distal end configured to engage and move a pivot lever (31) and disengage a tip of the lever from a groove.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device described by Conn with a button, as taught by Mammelli, being provided as to not extend outside, as taught by Brufford, in order to use a discrete manual way to operate the lever.
 
Conn also illustrates that the lock rod comprises a ridge cross sectional shape (raised portion with sloping sides).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 414,495 to Conn et al (Conn) in view of US Pat No 426,765 to Brunhoff, US Pat No 1,185,422 to Mammelli and further in view of US Pat No 4,617,810 to Fish et al (Fish) and US Pat Application Publication No 20210017796 to Bergman.
Conn, as modified by Brunhoff and Mammelli, fails to disclose a cam member configured to engage the pivot lever and move the tip away from the grooves on the lock rod when operated from the outside of the door. Conn discloses operation from the inside of the door.

Bergman teaches that it is well known in the art to provide a key (003) to operate a lever (104) from the outside of the door, in order to allow movement of a lock rod (100).
Fish teaches that it is well known in the art to provide a key (13) having an end defining a cam or teardrop shaped member (21) configured to be rotated to engage and move a pivot lever (4), so as to move a tip (19) on the lever away from grooves (3) on a lock rod (1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device described by Conn, as modified by Brunhoff and Mammelli, with a key having an acting member, as taught by Bergman, in order to operate the apparatus from the outside of the door. 
Also, it would have been obvious to provide a cam member or teardrop shaped member as the acting member, as taught by Fish, in order to engage and move the tip away from the grooves. 

Claim(s) 1, 6-9 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 618,818 to Adams in view of US Pat No 4,617,810 to Fish et al (Fish) and US Pat Application Publication No 20210017796 to Bergman.

    PNG
    media_image11.png
    818
    1043
    media_image11.png
    Greyscale

Adams discloses a barrier apparatus for a door, that comprises a housing (C), a vertically slidable lock rod (D, E) having a plurality of grooves (d) disposed longitudinally thereon, and a pivot lever (H) having a locking tip being engageable with the grooves.
Adams further discloses that the apparatus comprises a bushing on the lock rod and a coil spring (G) disposed around the lock rod. The coil spring will bias the lock rod vertically.

Adams fails to disclose a cam or teardrop shape member configured to engage the pivot lever and move the tip away from the grooves on the lock rod when operated from the outside of the door. Adams discloses that the pivot lever comprises a manual operating end from the inside of the door.
Bergman teaches that it is well known in the art to provide a key (003) to operate a lever (104) from the outside of the door, in order to allow movement of a lock rod (100).

Fish teaches that it is well known in the art to provide a key (13) having an end defining a cam or teardrop shaped member (21) configured to be rotated to engage and move a pivot lever (4), so as to move a tip (19) on the lever away from grooves (3) on a lock rod (1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device described by Adams with a key having an acting member, as taught by Bergman, in order to operate the apparatus from the outside of the door. 
Also, it would have been obvious to provide a cam member or teardrop shaped member as the acting member, as taught by Fish, in order to engage and move the tip away from the grooves. 

Claim(s) 2, 3, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 618,818 to Adams in view of US Pat No 4,617,810 to Fish et al (Fish), US Pat Application Publication No 20210017796 to Bergman and further in view of US Pat No 426,765 to Brunhoff and US Pat No 1,185,422 to Mammelli.
Adams, as modified by Fish and Bergman, fails to disclose that the apparatus further comprises a button to engage and move the pivot lever. Conn discloses that the pivot lever comprises an end outside the control box that the user will operate.

Brunhoff teaches also that it is well known in the art to provide a button (F) configured to move a pivot lever (d), wherein the button is discreetly mounted so as to not extend outside. The button is biased by means of a coil spring.

Mammelli teaches that it is well known in the art to provide a resilient button (35) having a distal end configured to engage and move a pivot lever (31) and disengage a tip of the lever from a groove.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device described by Adams, as modified by Fish and Bergman, with a button, as taught by Mammelli, being provided as to not extend outside, as taught by Brufford, in order to use a discrete manual way to operate the lever.

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 618,818 to Adams in view of US Pat No 4,617,810 to Fish et al (Fish), US Pat Application Publication No 20210017796 to Bergman, US Pat No 426,765 to Brunhoff, US Pat No 1,185,422 to Mammelli and further in view of US Pat No 3,111,340 to Spencer.

Adams, as modified by Fish, Bergman, Brunhoff and Mammelli, fails to disclose a wire member connected to the pivot lever to move it.

Spencer teaches that it is well known in the art to provide a wire member (25) connected to a door knob (70, 71) and to a pivot lever (52) to move a lock rod (40).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device described by Adams, as modified by Fish, Bergman, Mammelli, and Brufford, with a wire member, as taught by Spender, in order to remotely operate the pivot lever. 
Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 618,818 to Adams in view of US Pat No 4,617,810 to Fish et al (Fish), US Pat Application Publication No 20210017796 to Bergman and further in view of US Pat No 3,111,340 to Spencer.
Adams, as modified by Fish and Bergman, fails to disclose a wire member connected to the pivot lever to move it.

Spencer teaches that it is well known in the art to provide a wire member (25) connected to a door knob (70, 71) and to a pivot lever (52) to move a lock rod (40).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device described by Adams, as modified by Fish and Bergman, with a wire member, as taught by Spender, in order to remotely operate the pivot lever. 

Claim(s) 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 618,818 to Adams in view of US Pat No 426,765 to Brunhoff and US Pat No 1,185,422 to Mammelli.
Adams fails to disclose that the apparatus further comprises a button to engage and move the pivot lever. Adams discloses that the pivot lever comprises an end outside the control box that the user will operate.

Brunhoff teaches also that it is well known in the art to provide a button (F) configured to move a pivot lever (d), wherein the button is discreetly mounted so as to not extend outside. The button is biased by means of a coil spring.

Mammelli teaches that it is well known in the art to provide a resilient button (35) having a distal end configured to engage and move a pivot lever (31) and disengage a tip of the lever from a groove.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device described by Adams with a button, as taught by Mammelli, being provided as to not extend outside, as taught by Brufford, in order to use a discrete manual way to operate the lever.

Adams also illustrates that the lock rod comprises a ridge cross sectional shape (raised portion with sloping sides, fig 4).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 618,818 to Adams in view of US Pat No 426,765 to Brunhoff, US Pat No 1,185,422 to Mammelli and further in view of US Pat No 4,617,810 to Fish et al (Fish) and US Pat Application Publication No 20210017796 to Bergman.
Adams, as modified by Brunhoff and Mammelli, fails to disclose a cam member configured to engage the pivot lever and move the tip away from the grooves on the lock rod when operated from the outside of the door. Adams discloses operation from the inside of the door.

Bergman teaches that it is well known in the art to provide a key (003) to operate a lever (104) from the outside of the door, in order to allow movement of a lock rod (100).
Fish teaches that it is well known in the art to provide a key (13) having an end defining a cam or teardrop shaped member (21) configured to be rotated to engage and move a pivot lever (4), so as to move a tip (19) on the lever away from grooves (3) on a lock rod (1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device described by Adams, as modified by Brunhoff and Mammelli, with a key having an acting member, as taught by Bergman, in order to operate the apparatus from the outside of the door. 
Also, it would have been obvious to provide a cam member or teardrop shaped member as the acting member, as taught by Fish, in order to engage and move the tip away from the grooves. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



October 28, 2022